DETAILED ACTION
Claims 1-9 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment dated July 15, 2021 has been entered.  Claim 1 has been amended.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fingal et al., US PG Pub 2014/0181910 A1 (hereafter “Fingal”), previously cited.

Regarding claim 1, Fingal discloses a non-transitory computer storage medium storing computer-useable instructions that, when used by a first computing device, cause the first computing device to perform operations comprising: 
generating an instruction to associate an engaged profile state with a first account based on a received set of inputs, wherein the first computing device is associated with the first account (¶¶0005, 0045-0047, and 0056-0063); 
communicating the generated instruction to a remote server device having a stored electronic profile associated with the first account (¶¶0034, 0042, and 0052);

communicating a generated media associated with the received electronic message to the remote server device for storage based at least in part on a first selection that corresponds to the received electronic message (¶¶0032, 0035, 0044, and 0135-0142), 
wherein the remote server device is configured to provide for display at least a portion of the stored electronic profile to at least the second computing device based on a determination that the first account is associated with the engaged profile state, receive the communicated electronic request based at least in part on a second selection that corresponds to at least the displayed portion of the stored electronic profile, and communicate at least one of the stored media or a URL corresponding to the stored media to the second computing device as a response to the received electronic request (¶¶0032, 0038, 0042, and 0056-0063).

Regarding claim 2, Fingal discloses the medium of claim 1, wherein the communicated electronic request is associated with the first account based on the second selection (¶¶0076 and 0084).

Regarding claim 3, Fingal discloses the medium of claim 1, the operations further comprising: providing for display a graphical interface (GUI) to receive electronic profile data for association with the first account; and communicating the electronic profile data to the remote server device based on one or more inputs received via the displayed GUI, wherein the remote server device is further configured to generate the electronic profile for storage in the memory based at least in part on the received one or more inputs (¶¶0032-0036 and 0055).

Regarding claim 4, Fingal discloses the medium of claim 1, the operations further comprising: communicating electronic registration data and electronic verification data to the remote server device via a displayed first graphical interface (GUI), wherein the remote server device is further configured to 

Regarding claim 5, Fingal discloses the medium of claim 4, wherein the electronic verification data includes at least a portion of third-party social media credentials associated with the first computing device, and the remote server device is further configured to generate the first account having the first account type based on at least the portion of third-party social media credentials included in the electronic verification data (¶¶0058, 0124, and 0145).

Regarding claim 6, Fingal discloses the medium of claim 4, wherein the remote server device is further configured to provide for display a second GUI, to at least the second computing device, that includes a list associated with a plurality of generated accounts having the first account type and presenting at least the portion of the stored electronic profile (¶0116).

Regarding claim 7, Fingal discloses the medium of claim 6, wherein the remote server device is further configured to provide for display a third GUI, to at least the second computing device, that presents at least the portion of the stored electronic profile and a set of input fields to receive the electronic request based on the second selection received via the displayed second GUI (¶¶0032-0036, 0055, 0058, 0124, and 0145).

Regarding claim 8, Fingal discloses the medium of claim 4, wherein the second account is generated having a second account type different than the first account type (¶¶0008, 0036, 0041-0047, and 0059).

Regarding claim 9, Fingal discloses the medium of claim 1, wherein the instruction to associate the engaged profile state with the first account is generated based on the set of inputs received via a displayed graphical user interface (GUI) that presents a control interface associated with a first account (¶¶0056-0063).
Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered but they are not persuasive. In response to applicant’s argument that the prior art does not teach a first device associated with a first account, the examiner disagrees.  The prior art explicitly teaches a first profile/account in ¶0005 associated with the device, and additionally any one of the user profiles reads on a first account.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER B SEIBERT/             Primary Examiner, Art Unit 3625